Citation Nr: 1811475	
Decision Date: 02/22/18    Archive Date: 03/06/18

DOCKET NO.  12-27 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for residuals of fractured orbit.

2.  Entitlement to service connection for diplopia.

3.  Entitlement to service connection for headaches.

4.  Entitlement to service connection for traumatic brain injury (TBI) with concussion.

5.  Entitlement to service connection for left knee disability.



REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The Veteran served on active duty from April 1986 to March 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

The Veteran failed to report for his scheduled Board hearing without report of good cause.  Therefore, his hearing request is deemed withdrawn.  38 C.F.R. § 20.704(d).


FINDINGS OF FACT

1.  Residuals of fractured orbit are not attributable to service.

2.  Diplopia is not attributable to service.

3.  Headaches are not attributable to service.

4.  Residuals of TBI with concussion are not attributable to service.

5.  Left knee disability is not attributable to service.



CONCLUSIONS OF LAW

1.  The criteria for service connection for residuals of fractured orbit are not met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

2.  The criteria for service connection for diplopia are not met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

3.  The criteria for service connection for headaches are not met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

4.  The criteria for service connection for residuals of TBI with concussion are not met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

5.  The criteria for service connection for left knee disability are not met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).

Neither the Veteran, nor his representative, has alleged prejudice or any issues with the duty to notify or the duty to assist.  The Federal Court of Appeals has held that "absent extraordinary circumstances... it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  See 38 U.S.C. §§ 5102, 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).


II.  Service Connection

In February 2009, VA received a claim of entitlement to service connection of double vision with headaches (onset January 1988), fractured left orbit (onset May 1979), concussion (onset December 1987), and left knee problems (onset 1991).  See VA Form 21-526 (February 2009).

In February 2009, the Veteran wrote that he had "Damage twice done to left eye at Fort Bragg.  Womack Army hospital treated me twice in 1988 to try to repair damage done.  Treatment compounded problem and have had severe headaches and double vision since 1988."  He further reported that he sustained "left knee damage" from being a "paratrooper at Fort Bragg" and he had knee surgery in 1991.  See VA Form 21-4142 (February 2009).  In another February 2009 statement, the Veteran stated that he had a sports injury to the left eye with surgical repair of the blown out orbit in 1979; and that the plate under his left eye was knocked out of place during an "Airborne Operation" at Fort Brag in 1988-worsening his disorder and causing entrapment of the eye muscles, which was treated at Womack Army Hospital.  The Veteran reported that, since this 1988 treatment, he has had double vision and headaches.  See VA Form 21-4142 (February 2009).

Regarding his left knee, the Veteran reported that he injured his left knee on active duty at Fort Bragg and had surgical repair in 1991 with residual pain and swelling.  See VA Form 21-4142 (February 2009) and VA Form 21-4138 (February 2009).

In May 2010, the Veteran reported that he injured his left eye in service.  He reported a "severe beating off base" that was treated at Womack Army Hospital; and, on another occasion, that he had a "fight" in his barracks that was treated unsuccessfully by ophthalmology at Womack Army Hospital.  The Veteran further reported that he injured his knee repeatedly in parachute jumps in service.  See VA Form 21-4142 (May 2010).


Legal Criteria

Compensation may be awarded for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. §§ 1110, 1131.  Service connection basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.
 
Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in- service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303.
 
Facts & Analysis

Having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against service connection for residuals of left orbital fracture, diplopia, headaches, residuals of TBI with concussion, and left knee disability.  The claimed disabilities are not shown in service and are not attributable to service.

STRs reflect complaints of blurred vision and itchy eyes assessed as bacterial conjunctivitis.  Both entrance examination dated in 1986 and separation examination dated in 1989 reflect normal clinical evaluation of the head, face, eyes, opthalmoscopic, and lower extremities.  Vision was 20/20 on both examinations.  The Veteran signed a statement at service separation indicating that there had been no significant change in his health since his last examination.  No defects were recorded.  Service personnel records reflect that the Veteran was a radio operator and that he had a parachute badge.
The first documented knee problems are shown in 1993, more than 3 years after service separation.  A private operation report shows that the Veteran underwent left knee surgery for anterior cruciate ligament (ACL) laxity and partial meniscectomy in 1993, more than 3 years after service separation.  See Medical Treatment Record - Non-Government Facility (April 2010).

The first documented complaints of left orbital pain, diplopia, and headaches are in 2008 during VA treatment-roughly a decade after service separation.  At this time, the Veteran reported a history of blow out fracture status post surgery and subsequent procedure with diplopia and blurred vision.  See Medical Treatment Record - Government Facility (March 2010).

There are no VA or private treatment records, other than the 1993 left knee operation report, dated prior to 2008.  Womack Army Medical Center had no records for the Veteran; the medical provider from 1993 for the Veteran's left knee no longer retained copies of his treatment records; and the Veteran has not provided copies of any pertinent treatment records prior to 2008.  VA treatment records include a neurology consult dated in March 2010.  At that time, the Veteran reported headaches due to multiple blunt traumas to the left orbit 20 years earlier, which would place those injuries post service in the 1990s.  By history, headaches began after he was stuck by a hockey puck in 1979 that required 2 surgeries for orbital fracture and muscle entrapment, with placement of a Teflon plate in the inferior orbit.  He reported a fall on to his face in 1990 that worsened entrapment and caused an inability to gaze upwards with the left eye-accompanied by worsening headaches.  See Medical Treatment Record - Government Facility (March 2010).

Report of VA eye examination dated in December 2009 reflects a history of initial left eye trauma in the late 1970s during a hockey game, with surgical repair using a plate to cover the broken bone in left orbit.  By history, in 1987, the Veteran reported hitting his head on a tank when landing during a parachute jump-causing eye muscle entrapment and double vision.  He reported that this was repaired in service at Womack Army Medical Center but he has had double vision since that treatment.  The examiner noted that the Veteran's condition is consistent with entrapment of the muscles after an orbital blow out and "could have happened" as reported, but the examiner was unable to provide a definitive opinion in the absence of medical records concerning the injury.

Report of VA TBI examination dated in February 2010 reflects diagnoses for diplopia secondary to left orbital fracture with extraocular muscle entrapment; tension headaches; and "All symptoms of a concussion if ever present have completely resolved," noting that there are no cognitive complaints.  By history, the Veteran had a left orbital traumatic injury with surgical repair prior to service and re-fracture of the left orbit in service with muscle entrapment and history of diplopia after treatment.

The VA examination reports have limited probative value because, while they confirm the presence of disability related to left orbit fracture, they do not establish that the Veteran had re-injury or re-fracture of the left orbit in service, or onset of claimed disabilities in service.

The Board accepts the Veteran's history of fractured left orbital fracture prior to service entry.  However, there is no indication in the STRs that the Veteran had problems or disability associated with that pre-service injury.  No defects were noted on service entry.  Therefore, the Veteran is presumed to have been in sound condition on service entry.  38 U.S.C. § 1111; 38 C.F.R. § 3.304(b) (A veteran is presumed to have been in sound condition when examined, accepted, and enrolled for active service, except as to defects, infirmities, or disorders noted at entrance into service, and only such conditions as are recorded in examination reports are to be considered as noted).  Furthermore, this presumption is not rebutted as the pertinent evidence demonstrates no increase in disability during service.  38 U.S.C. § 1153; Wagner v. Principi, 370 F.3d 1089, 1094-96 (Fed. Cir. 2004).

In weighing the evidence, the Board finds that the STRs are more persuasive than the Veteran's uncorroborated statements, history, and assertions.  Significantly, while medical records dated since 2008 show finding for headache and diplopia related to fractured left orbit, STRs do not show that the Veteran re-fractured or re-injured his left orbit in service.  STRs also do not show complaints or findings for head injury, concussion, headaches, or diplopia.  Such complaints are first documented years after service.

To the extent that the Veteran reported many years after service separation that he reinjured his left orbit in service causing diplopia, headaches, and concussion or TBI, the Board finds that the Veteran is competent to report his observations, experiences, symptoms, and treatment.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, the Board also finds that he is not credible in view of the normal service separation examination in 1989 coupled with the many years intervening service and the first documented complaints/history of re-injury to the left orbit in service-including documented complaints of diplopia and headaches.

Additionally, the Veteran has provided numerous accounts of injury to the head/face/eye to include hitting his head on a tank during a parachute jump, a severe beating off base and a fight in his barracks, which the Board finds is incongruous with the normal clinical findings of the head, face, and eyes (opthalmoscopic) at service separation in 1989.  Given the inherent severity of hitting his head on a tank during a parachute jump as reported, it simply defies belief that there would be no defect shown on service separation examination if this event occurred.  Furthermore, he reported during VA treatment in 2010 that he fell on his face in 1990, after service, which caused eye muscle entrapment with an inability of the left eye to gaze upwards, and headache.  See Medical Treatment Record - Government Facility (March 2010).  The Veteran has made statements that are difficult to reconcile with the available STRs and he has provided an inconsistent history concerning his injury to the left orbit in service.  Therefore, the Veteran's statements concerning injury in service have diminished probative value.

The Board assigns greater probative value to the 1989 normal service separation examination of the head, face, eyes, opthalmoscopic, and lower extremities.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the claimant).  This coupled with the many years intervening service and the first documented complaints weigh against service connection of residuals of left orbital fracture, diplopia, headaches, residuals of TBI (concussion), and left knee disability.  See Maxon v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the Board may consider evidence of a prolonged period without medical complaint).

With respect to residuals of TBI (concussion), it is noted that the medical evidence shows no diagnosis for residuals of TBI.  The Veteran is competent to report headaches and diplopia as this is susceptible to lay observation.  He is further competent to report onset of these symptoms since an event in service.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  However, he is not competent to diagnose a brain injury since this is a complex diagnosis and, as discussed above, the Board finds his report of head injuries in service and/or onset of TBI symptoms in service are not credible in view the 1989 service separation examination and the many years intervening service and the first documented complaints or findings.

As for the left knee disability, the Board similarly finds that the Veteran's report of left knee injury in service that required surgical repair post service is not credible in view the normal clinical findings for the lower extremities on service separation examination in 1989 and the more than 3 years that elapsed until the Veteran underwent left knee surgery to repair ACL laxity and meniscectomy.  The Board assigns greater probative value to the 1989 service separation examination showing normal evaluation of the lower extremities, which is contemporaneous with the time period in which the Veteran reports to have had left knee injury.  See Curry, supra.  This coupled with the more than 3 years intervening service and the first documented abnormal pathology of the left knee weighs against the claim.  See Maxon, supra.

On balance, the weight of the evidence is against the claims.  As the evidence of record is not roughly in equipoise, there is no doubt to resolve.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Accordingly, the claims are denied.



ORDER

Service connection for residuals of left orbital fracture is denied.

Service connection for diplopia is denied.

Service connection for headaches is denied.

Service connection for residuals of TBI is denied.

Service connection for left knee disability is denied.




____________________________________________
G. A. WASIK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


